—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered October 28, 1993, convicting defendant, after a jury trial, of murder in the second degree, manslaughter in the first degree, attempted murder in the second degree and attempted assault in the first degree, and sentencing him to concurrent terms of 25 years to life and 81/3 to 25 years on the murder and manslaughter convictions, to run consecutively with concurrent terms of 5 to 15 years and 2 to 6 years on the attempted murder and attempted assault convictions, unanimously affirmed.
At defendant’s request, the trial court directed the jury to disregard certain hearsay testimony by a prosecution witness. Since the defense did not request a mistrial, any legal issue raised by that testimony having been heard in the first instance was not preserved for appellate review (People v Medina, 53 NY2d 951). Other hearsay testimony given contemporaneously by the same witnéss was not specifically objected to, and thus no issue has been preserved regarding that testimony (People v Clarke, 81 NY2d 777). Similarly, comments made by the prosecutor during summation were not objected to, and any legal issue raised by those comments is not preserved for appellate review (People v Tardbania, 72 NY2d 852). Were we to review these unpreserved claims, we would find them to be without merit. When the jury asked to examine a particular document, the trial court’s response, that the document had not been introduced in evidence, was not prejudicial. We perceive no abuse of discretion in sentencing. Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.